ORUS c. UAm
II--              OFFICE   OF THE AlTORNEY      GENERAL   OF TEXAS
                                      AUsnN




                                    No.  e-1435
                                     .\uthorItg or ‘eoretery  or state to
                                     rmploy two auditors working at the z~
                                     time and pay them out of the appropriation
                                     for WAud5.tor, F.ranahlae Tax Report.8 (sea-
                                     ronal) $l,OOo.OO.*

                                (b) Authority  oi department head to eon-
                                    trol hours ana tl4m or work a0m by porter,
                                    under the Departmental Approprlatlon  Bill,
                                    46th LeeJ.slature.
                    By your letter of September 11, 1939 you esk the opin-
     ion   or   this department upon the follOwing qUe8tIoiUl
                       Under the Item appearing In the Depart-
            msntti*Ap*roprIation       Bill, Eeorotarg 0r %tetb* a
            epproprletion,      *Auditor, Franahlse Tax Reporta
            (seasonal)     $l,OOO.OO,” map more then one audItor,
            wor?zng et the sme time, be employed and paid?

                  2. There sppearfng in the appropriation
            for  the Searetary of State an item rm “porter...
            $720.00n per aq~~um,must the porter be required
            by the department head to work eight hourn a day,
            or :.u3g he be paid this salary for work a0m large-
            ly efter hours, if he works leez then eight hours
            por say?
                In response to your rirst     question,    you are aaesd
     thet our opinion is that you are not authorized         to employ
     two auditors  for seasonal work on franohlss       tax rrporte
     at the same tfme ad peg then both out of the item “Auditor,
     FrenchIoe Tax Report8 (aeesodl)...~l,OOO.OO.w          In our
     opinion,  this Item, as muoh ao as those Imnediatoly        pre-
     oedlng It In your appropriation,      oontrmplatea and authorize8
     the employment of only one person out of this approprlatlon
     to perrorn suoh seasonal work.      Your attention     ia direoted,
     however, to item No. 34, whloh reeds es iollowa:
                    *??xtra help, psrt seasonal,   f ranohlse tax
              depsrtment,   lnoludlng duties transf@rPed fro&
              State Tex CaEmaissloner .,,   $5,0S0.00.W

                    This 8pproprletion, In our opinion ,may if necessary
     be retorted      to for the emplo~mant and ooapensetlon  of additional
                                                                                  .   .




              with r8~fix-d to your obaanstlon tht  no 8&iry la
Ma      to b0 pold this auditor, your 8ttoatioa 18 dirooto4
to the raot that by ~JM prwi~lons or the rldar to thr,
‘icpertrx~atal   Approprlatloa   Bill, ha my not ba paid a
sslar la lWOSS or tbst prwlded fae rrrglopron   pcriaar-
lne &I lar aervloen far whao rrpaelflo ralrry provltd~
has boan aads. ~~eolrloprwlrloa    ha8 beea mada for two
auditors of rranohiea tax reports la your hpproslrtion,
et 8n anauol  ralmry of 82,400.OO per fee,   whlo f; thq
Sepsrtaentel  Appro rlatlon Ml1 rquIro+    to be dlridod
into twolm equal P natallmnts    on a monthly bseir.     Thorr-
for*,  your sc~aoncl franchlmi tax cludltor oaamt bo pld
e salary ia em088 af 3200.00 par acmth.
             %th rofcrcurco to yvur ~~coond qucatlon, your rttentlaa
la dlreotedto tho following yrwiaIons        at the ~prtmntal
;,.ypriotlon    Bill, sppeerlrrg in tkct rldrr at the rnd of tb

             wfri0~ hours or Ctute Lqnwtrmnt0.                 m00pb-
     lry;heratrom -"umkysand 3x&e le@l holiaaya,
     oifloohours or ftata as~srtnantr,        ok611 be rrQn
     8 o’oloak A&. to 5 o'olack        !'.I&, with a   hair
     0rr et noon; prwlcea     however, t!i8t all dspmt,.
     acnta oh&l to allows a to oloae et & o~olool: 1.&
     oo I'oturdayaj end provfdod further that tha head
     or eny arpm.nmt    ahnU k~ authcelrred to cxoum
     a pt~rtOr thhs8~@8of~@a Of 6UOh dqMi&Wfit at
     noon on :8ttW&lfs, Pad thnt suoh mmadf       after-
     noon rhnll aot ba oonetrua4 to bo l
     twa l*o   6th~~ r8cetIon    rmvlded       far    Jg*(lf         th8

           *relary f"aysienta.   No aalrry for whloh aa
     rpproprletion    is ma0 hereln hall be peld to
     any peroon unlsas    euoh Fraoa aetuell    diaoharms
     oLxI~Jicd dutloe.    i&a    acmth the hoeitof seoh
     toportnant    ehsll ettn aI t0 the pa$~Oii fCW hi8
     a0p8rtncfit     fm eiriaavlt,     uackr oath,        etrtlngj     that
     the   FCITEOM    llated in reIO payroll           lotuelly      pm-
     rorwa     t.b   duties   r0r whioh they uaro being pia.*                 .
             *f:alerlozi   end OthLr ~ovicsloaa.  (a) All
     snnunl aalsriar.       nhall be paid lr.twelve (U)
     lquol eor,thly Inctallm8nt0,            unlcas    OthelWISO
     prwidod   harela.m
             Vorter8.      it la opmlfloally prwlded                  that
     all   epproprlatlontt      tm   pmtsm      a6    prodad         la
     $if     tzt,are   n&d8 nith the diatlnot        uda-standlr&$
                   * ,kr u#,? AC .hr 1 a..< s,r...r-    .I.,.. ..r
fi0a.T~:.          hxlQhaBp, ran       3
        salt3porters are'to ';ouuccr tic dlrcet upas-
        tlaion or the 4ta te %ard oi Control, irrcapoo-
        tlra of the i8ot that the ;tsn, ootsrl      WI@*
        prhtiw0    rco the 00~01    paw0    $12 tz 8 Aot
        eey be oerrled ata lterzs unCer bho rpproprlatlona
        of tho ovloua dopartcrsntrr.’
               lt is to be noted that them rpmnra no provlalon        fi
the Dep~rttmntel         Appro@atlon    Bill rrqulrlng thab
c~ployao work an eptrOifl0 nmabor of houra par Cay. Yt
it to bQ notec t k t 0oEpcR0t1t;on ror ncrvlars lu prorldrd
not upoa a 6sll.y or hourlf breL8, but upoa 8 mthly
bsaia, end that no autho2,ty is &on for the mk*                    of
any  dOau0tiom      fl’0B   a ?m#OUlar     rslary for tho romue
o&ewhtea~lyea            to rcrk c oortala nmbtr Oz houss gwr
                  wthrr to be oboaved,         ir. thin oonwot,on,
thui tho 4sg&rctmt          hcod ln not required to stteah to
the DE-Cdl for his depcrtmnt mu txftidavlt,              utadur oath,
ntcrtbq th&t ttle prsom          lbtud in mid peyroll worked
&ht hourn er naro pu deg. but in anlg roqulrd                  $0
orrti?      under oath ttct the pcraoaa Urtad 11: the pn,woll
aotuel f y performo4 t&o tlutlstinr        uhlob they were baiw paid.
                  It le,hwovrr,    to be aotod that them la an rxprom
lCS~i3ifbt;:VO umndste t!Wt        th* *departamtn  ohsI uat7taln
ml00     hour0 rron OlF~t         0’0100k A&. to flvo O’Olouk ?.I!.*
;~ith MO hour off          at ~,ocn.
            Sn :ho opinion Or thlo aapartment, it mm not intend-
04 by tha    Logislrturc     thut 011 urgl.oJ'tmd all.Stat@
Dqmrtnonts      should work froc cl&t o'oZock ~l.r:, to five
o’ol.ook 2’.U., with one hour orr ut ~0011~or to requlr*
thct the ~raployeeo 0i the csgartntm           we    6np Opcr0iri0
auaber  Of tiOUt0~       The 10     *co uarrd, lr tivan nwh intom
pretatlon,    Woull IleQOnbar   Tli   plaoo a aaxlaua ~18MU ar
alnlmm upon the nunbr of Ylc um which eBployaes of fJt0te
Dqarttsntu      woulb bo raqutrcd to work, uo that, b mob
intcrpretotlon,       tha Copnrtnont heed would be dopr 3vod of
tba euthorlty to roqulro ocrtaln wplo *es to nark after
hours in the event of preaafn& neoesd etg.
                 ?he le~i8lr:tiveintent, it cco1z5 cppwal;t, ma to N-
qulra     that     a11 Sata dopaxWent8, UP ouh, rem&n open
rrt22   0lght      o~~roalc k.v.   to five   0~0100k   v.u.,   ~4th   t!m
axaeptlonr3
         thtreln ~roVlCCd,hKt to                 laeoo to ww 0;ruoutlre
dil&OretiOll of the ticpmtrJuntbsnd the purely obhliatra-
tlvc dot&l uf dctcrrAnIl4': wtrct lmurs of work tiouft! b
wqulrod Of pCtiOUbW       fS@0$%JO5   ~rfOtin&         tJCPViOOS  iOr
t?-N.d*paTtx?ant. It CCOM tbt tho Ls&Qatara                 014 not
ettenpt   to oonoern itRa?i   w?tfi the n!sbar Of hours a
tf oulfir aployue &vntnC CC r ~:tcla           amrlo~,      but
was ocnacrmd with ror,uirlne tkt an mployee aotuallf
psrfwa “the duties” for whiuh “he 1s boint: p&d.”
                                              ~- --• S-1 CL-& r,,
                                                                               -   ,




doe    Sor whloh **he orlployro 16 blng    paid.”
        In the wee of 6 portor, It lb aanifeotl$       not      moatem-
plated by the Le&eleture  that ha ehall etert wark.at eight
end quit tmrk ut i;o. in tho aftiroaa,    r%th en hour oti
or    neoeeeft,
for luaah for the type or work that
          auntk don.
the depertaent ha6 dprd
                               Sor
                           or biter
                                       hu ie roquird to do
                                     the aoct pert   dthltv
                                    It h66 ohasd ior the day.
                                                                 barox.
To ;urnlt or require euch wmkto,bo   Cow during off100hairs
would be, la aoct oame   to i&par t.!a luflolena~ or tha
poroomJl and pruve!lt, &a nom oxtsnt at lolrsti th43 tirrhbat
tuaotloallyrof thm doQwtmant*
         It le the duty o? tha dcpartaaat     heed, therafao              to
lae     the p4rtloular oap~oyoe aotually perrorm the butler
      thet
         he is king pala aad, thaafore,
for rtlloh                                 to ei+s that b
pw&t;;Aho tine to tJme dutlos neoeaesry to properly      .IC
              The   rim   that mwh oa&.oyoo shall     be&n wm r
ent the &a      that he ehell quit work, mm3Uhmthtr dutlas
other thaa   thsa   ror w%loh ha in belag peld shell ba w
fored by euoh omployoo are 611 netfore to be dealt vdth
b the dopertmoat head fn the oxerolee d his odalalatrotlte
dI eorrstioa, lo euoh mmnt?r am wlll embl@ hi6 Qepartaont
to runoti0n nosit lfri0i6ntly.




to ,Wre,    the 4leoretlon to aotdae    the hours ti lebar
le to bo uxerolead by that body, end aot by your DopcrQmnt.



                                     liy /e/ R. :r. rslrohlJA
                                            It. kf. Falrahild
                 AL OF